El Juez Pbesidente Señoe Del Tobo,
emitió la opinión del tribunal.
Se apela de una sentencia de la Corte de Distrito de Are-cibo por virtud de la cual se condenó a Angel Gandía a su-*644frir la pena de treinta días de cárcel como antor de nn delito de portar armas prohibidas, alegándose que la corte cometió error al declarar sin lugar una moción del acusado sobre su-presión de prueba y al condenarlo a virtud de evidencia que no debió tomarse en consideración y sin la cual la otra apor-tada hubiese sido insuficiente.
De la transcripción resulta que se imputó al acusado el hecho de la portación sobre su persona de un revólver, arma expresamente prohibida por la ley, y que llamada su causa para verse en la corte de distrito presentó en efecto una mo-ción en solicitud de que el arma ocupada y las declaraciones relacionadas con ella fueran suprimidas y eliminadas como prueba por haberse ocupado el arma a virtud de un registro ilegal practicado cuando el acusado no estaba violando ley alguna y observaba una conducta correcta.
Se estipuló que se oyeran los testigos de cargo sin que ello implicara que el acusado renunciaba su moción. Declaró Domingo Beniamino, Jefe de Distrito de la Policía Insular, Dimas Padilla, guardia del mismo cuerpo, y Alejandro Díaz, vecino de Manatí. La defensa presentó como única, eviden-cia una copia de una sentencia dictada por la Corte Municipal de Manatí absolviendo al acusado de un delito de alte-ración de la paz. Y la corte declaró sin lugar la moción y dictó la sentencia a que nos referimos anteriormente.
A nuestro juicio la evidencia aportada no demuestra la práctica de un registro ilegal.
El Jefe Beniamino declaró que el 29 de abril de 1932 lle-vándose a efecto en Manatí las inscripciones de electores para las elecciones generales de noviembre próximo y estando en fila cien o más personas, el acusado trató de sacar de la fila a un elector, y lo arrestó, y al arrestarlo, lo registró y le ocupó un revólver.
El guardia Padilla dijo que en tal ocasión “hubo un pe-queño incidente en las filas . . . había un muchacho sentado en la fila y el acusado Angel Gandía trató de levantarlo . . . y se emburujaron los dos y avanzó el jefe y detrás yo . . . *645y Angel Gandía se echó mano aquí y avanzó el Jefe y le echó mano a nn revólver que tenía en el gabán.”
Por último Díaz manifestó qne “estaba sentado en nna silla en la fila . . . para ver si conseguía inscribirse y tenía un papelito en la mano ... y (el acusado) dijo: dámelo para verlo, y no se lo di, y salió por la puerta, y cuando salió afuera se fué a meter la mano en el seno, y el Jefe lo vió y le sacó un revólver.”
En tal ocasión y bajo esas condiciones pudo a nuestro jui-cio intervenir la Policía y ocupar el arma de que se trata en la forma en que lo hizo, sin que ello constituyera un registro ilegal.
Dice la sección 10 de la propia ley que prohíbe ía porta-ción de armas:
“Será ilegal que funcionario alguno de policía registre a un ciu-dadano que se conduzca pacífica y ordenadamente, con el objeto de confiscar algún arma de fuego o de otra clase especificada en esta Ley. Será legal, el verificar semejante registro a la persona que perturbare o amenazare ostensiblemente perturbar la paz, o a cualquier persona en estado de embriaguez, o que observare conducta desordenada o que hiciere ostentación de portar algún arma. Todo funcionario de po-licía que incurra en violación de este artículo, será responsable de misdemeanor y convicto que fuere, además de las penas impuestas por la ley será deshonrosamente separado de su cargo.” Ley No. 14 de 1924, Leyes de 1924, p. 121.
La circunstancia de que el acusado fuera denunciado tam-bién a virtud de los hechos ocurridos por el delito de tur-bar la paz y que la corte municipal lo absolviera, no tiene fuerza decisiva para demostrar en este caso que debe juz-garse por sus propios méritos, que el acusado observando una conducta correcta fuera víctima de un registro ilegal.
La declaración de Díaz es bien floja en verdad, pero aun así muestra claramente el origen del suceso. Las declara-. eiones de Beniamino y Padilla dan más color a la actuación del acusado que toma sus verdaderas proporciones cuando se la considera en relación con el acto que allí se realizaba, con *646la misión que allí tenían los encargados de impedir que el orden se alterara a fin de garantizar los derechos de todos por igual y con lo rápido y certero del juicio del funcionario que intervino y que puesto en práctica dió por resultado in-mediato el hallazgo del arma que se portaba en contravención de la ley.
Habiendo llegado a esa conclusión, y siendo la prueba de la portación ilegal del arma suficiente, debe declararse sin lugar el recurso y confirmarse la sentencia apelada.
El Juez Asociado Señor Wolf está conforme con el re-sultado.